AMENDMENT TO THE
ALPHARMA INC. DEFERRED COMPENSATION PLAN






The Alpharma Inc. Deferred Compensation Plan (the "Plan") is hereby amended
effective as of June 22, 2006, as follows:





1.     Section VIII of the Plan is hereby deleted in its entirety and replaced
with the following:

"The Employer, acting through its Board of Directors, may, in its discretion
terminate or amend the Plan from time to time. No such termination or amendment
shall alter a Participant's or his/her Beneficiary's right to receive payments
from amounts previously credited to such Participant's Account or reduce the
rate of interest as to then existing Account balances, provided, however; that
if the Employer is liquidated or merged or consolidated with another corporation
the Employer's Board of Directors shall have the exclusive right to determine
that any unpaid Account or subaccount balances shall be paid in any manner which
the Board of Directors determines to be just and equitable.



Notwithstanding the foregoing, the Board of Directors has delegated to the
executive management Benefits Committee the authority to adopt administrative
amendments to the Plan, provided, that such amendments do not involve a change
in the costs or liability of the Company or alter the benefits payable
thereunder. The Board of Directors has delegated to the Compensation Committee
the authority to adopt all other amendments to the Plan, provided, that such
amendments do not significantly increase or decrease benefit amounts, or are
required to be adopted by the Board of Directors under the Internal Revenue Code
of 1986, as amended (the "Code"), or the regulations thereunder. The Board of
Directors retains the authority to adopt amendments to the Plan that
significantly increase or decrease benefit amounts, or are required to be
adopted by the Board of Directors under the Code or regulations thereunder."



* * *

/s/ George P. Rose

October 23, 2006

ALPHARMA INC.

DATE



 

 